 

Exhibit 10.2

NOVANTA INC.
2010 INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE

Novanta Inc., a company organized under the laws of the Province of New
Brunswick, Canada (the “Company”), pursuant to its 2010 Incentive Award Plan, as
amended from time to time (the “Plan”), hereby grants to the holder listed below
(“Participant”) an option to purchase the number of shares of Common Stock (as
defined in the Plan) set forth below (the “Option”).  The Option is subject to
all of the terms and conditions set forth herein and in the Stock Option
Agreement attached hereto as Exhibit A (the “Option Agreement”) and the Plan,
each of which is incorporated herein by reference.  

Participant:

 

Grant Date:

 

Exercise Price Per Share:

$

Total Number of Shares Subject to Option:

 

Expiration Date:

 

Type of Option:

 

Vesting Schedule:

 

 

Participant agrees not to disclose the terms of this Grant Notice to any entity
or person unless the Company agrees to such disclosure in advance and in
writing; provided that Participant may, without such permission, (a) make such
disclosures as are required by applicable law, including disclosures to taxing
agencies and pursuant to federal or state securities law, and (b) disclose the
terms of this Grant Notice to his or her attorney(s), accountant(s) and tax
advisor(s), as reasonably necessary, and to members of his or her immediate
family; provided, further, that Participant instructs such person(s) that the
terms of this Grant Notice are strictly confidential and are not to be revealed
to anyone else except as required by applicable law.

By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Option Agreement and this Grant Notice.  Participant
has reviewed the Option Agreement, the Plan and this Grant Notice in their
entirety, and fully understands all provisions of this Grant Notice, the Option
Agreement and the Plan.

NOVANTA INC.

PARTICIPANT:

By:

 

By:

 

Print Name:

 

Name:  

 

Title:

 

  

 

Address:

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (the “Agreement”) is attached, Novanta Inc., a company
organized under the laws of the Province of New Brunswick, Canada (the
“Company”), has granted to Participant an Option under the Plan to purchase the
number of shares of Common Stock set forth in the Grant Notice.  

Article I.

general

1.1Defined Terms.  Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.

(a)“Cause” shall have the meaning of “Cause” (or similar term) set forth in
Participant’s written employment agreement or, if no such written employment
agreement (or no definition of “Cause” or similar term therein), shall mean (i)
Participant’s willful failure to substantially perform the duties set forth in
any written employment agreement (other than any such failure resulting from
Participant’s Disability); (ii) Participant’s willful failure to carry out, or
comply with, in any material respect any lawful and reasonable directive of the
Board (or his or her supervisor); (iii) Participant’s commission at any time of
any act or omission that results in, or may reasonably be expected to result in,
a conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any felony or crime involving moral turpitude; or
(iv) Participant’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing
Participant’s duties and responsibilities for the Company.

(b)“CIC Qualifying Termination” shall mean Termination of Service of Participant
by the Company without Cause or Participant for Good Reason during the twelve
(12)-month period immediately following a Qualifying Change in Control.

(c)“Disability” shall mean Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for (i) a continuous period of not less than ninety days or (ii) at least
180 total calendar days in any 12 month period, in each case as determined by a
physician selected by the Company or its insurers and reasonably acceptable to
Participant. The Company will inform Participant of the selection of the
physician so that Participant may consent to such selection (and
Participant’s  consent shall not be unreasonably withheld). Participant shall be
deemed to have consented to the selection of the physician if Participant does
not provide the Company with written notice objecting to such selection within
five business days of Participant being informed of the physician's selection.
If Participant objects to such selection (and the Company determines in good
faith that such withholding is not unreasonable), then the Company shall select
another physician pursuant to the process described in this Section 1.1(i).

(d)“Good Reason” shall have the meaning of “Good Reason” (or similar term) set
forth in Participant’s written employment agreement or, if no such written
employment agreement (or no definition of “Good Reason” or similar term
therein), Participant shall have “Good Reason” to terminate his or her
employment within one (1) year after the occurrence of one or more of the
following conditions without Participant’s consent: (i) a material diminution in
the nature or scope of Participant’s responsibilities, duties or authority; or
(ii) a material change in the geographic location at which Participant must
perform Participant’s material services to the Company (which shall in no event
include a relocation of Participant’s principal place of business less than 50
miles from its location as of the Grant Date; provided, however, that,
notwithstanding the foregoing, Participant may not resign his employment for
Good Reason unless: (A) Participant provides the Company with at least 30 days
prior written notice of his or her intent to resign for Good Reason (which
notice is provided not later than the 90 day following Participant’s knowledge
of the occurrence of the event constituting Good Reason); and (B) the Company
does not remedy the alleged violation(s) within such 30-day period.

A-1

 

 

--------------------------------------------------------------------------------

 

(e)“Qualifying Change in Control” means a Change in Control consummated prior to
the third anniversary of the Grant Date. 

1.2Incorporation of Terms of Plan.  The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan shall control.

Article II.

GRANT OF OPTION

2.1Grant of Option.  In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company has granted to Participant the Option to
purchase any part or all of an aggregate number of shares of Common Stock set
forth in the Grant Notice, upon the terms and conditions set forth in the Grant
Notice, the Plan and this Agreement, subject to adjustment as provided in
Section 3.1(b) hereof and Article 14 of the Plan.

2.2Exercise Price.   The exercise price per share of the shares of Common Stock
subject to the Option (the “Exercise Price”) shall be as set forth in the Grant
Notice.

2.3Consideration to the Company.  In consideration of the grant of the Option by
the Company, Participant agrees to render faithful and efficient services to the
Company or any Subsidiary. Nothing in the Plan, the Grant Notice or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

Article III.

PERIOD OF EXERCISABILITY

3.1Commencement of Exercisability. Subject to the terms of any employment or
similar agreement by and between Participant and the Company:

(a)Subject to Participant’s continued employment with or service to the Company
or a Subsidiary on each applicable vesting date and subject to Sections 3.1(b),
3.2, 3.3, 5.3, 5.8 and 5.13 hereof, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice. Any portion of the Option that becomes vested and exercisable shall be
rounded down to the nearest whole share of Common Stock; provided that the final
portion of the Option that is eligible to become vested and exercisable shall
include all fractional shares eliminated by such rounding.  

(b)Notwithstanding the Grant Notice or the provisions of Section 3.1(a) and (c),
in the event of a Qualifying Change in Control, either:

(i)(A) the Option shall continue in effect or be assumed, or shall be
substituted for an equivalent equity award, by the successor corporation or a
parent or subsidiary of the successor corporation in accordance with Section
14.2(b)(ii) of the Plan, and (B) in the event of a CIC Qualifying Termination,
the Option or the substituted award, as applicable, shall become vested and
exercisable in full on the date of such CIC Qualifying Termination; or

(ii)in the event that the successor corporation in such Qualifying Change in
Control refuses to assume or substitute for the Option, (A) the Option shall be
terminated in exchange for an amount of cash and/or other property in accordance
with Section 14.2(b)(i) of the Plan, or (B) the Option shall become vested and

A-2

 

 

--------------------------------------------------------------------------------

 

exercisable in full immediately prior to the consummation of such Qualifying
Change in Control in accordance with Section 14.2(b)(iv) of the Plan. If the
Option is exercisable in lieu of assumption or substitution in the event of a
Qualifying Change in Control, the Administrator shall notify Participant that
the Option is vested and exercisable for a period of fifteen (15) days from the
date of such notice, contingent upon the occurrence of the Qualifying Change in
Control, and the Option shall terminate upon the expiration of such period. 

For the purposes of this Section 3.1(b), the Option shall be considered assumed
if, following the Qualifying Change in Control, the Option confers the right to
purchase or receive, for each share of Common Stock subject to the Option
immediately prior to the Qualifying Change in Control, the consideration
(whether stock, cash, or other securities or property) received in the
Qualifying Change in Control by holders of Common Stock for each share held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if such
consideration received in the Qualifying Change in Control was not solely common
stock of the successor corporation or its parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option, for each share of Common Stock subject
to the Option, to be solely common stock of the successor corporation or its
parent equal in fair market value to the per-share consideration received by
holders of Common Stock in the Qualifying Change in Control (as determined by
the Administrator in good faith).

(c)Unless otherwise determined by the Administrator, any portion of the Option
that has not become vested and exercisable on or prior to the date of the
Participant’s Termination of Service (including, without limitation, pursuant to
Section 3.1(b) or any employment or similar agreement by and between Participant
and the Company) shall be forfeited on the date of the Participant’s Termination
of Service and shall not thereafter become vested or exercisable.

3.2Duration of Exercisability.  The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative.  Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof. Once the Option becomes unexercisable,
it shall be forfeited immediately.

3.3Expiration of Option.  The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a)The expiration date set forth in the Grant Notice (or, if earlier, the date
contemplated by Section 3.1(b)(ii));

(b)Except as the Administrator may otherwise approve, in the event of
Participant’s Termination of Service other than for Cause or by reason of
Participant’s death or Disability, the expiration of three (3) months from the
date of Participant’s Termination of Service;

(c)Except as the Administrator may otherwise approve, the expiration of one (1)
year from the date of Participant’s Termination of Service by reason of
Participant’s death or Disability; or

(d)Except as the Administrator may otherwise approve, upon Participant’s
Termination of Service for Cause.

3.4Tax Withholding.  Notwithstanding any other provision of this Agreement (but
without limiting the terms of the Plan):

(a)The Company and its Subsidiaries have the authority to deduct or withhold, or
require Participant to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy any applicable federal, state, local and foreign
taxes (including the employee portion of any FICA obligation) required by law to
be withheld with respect to any taxable event arising pursuant to this
Agreement.  The Company and its Subsidiaries may withhold or Participant may
make such payment in one or more of the forms specified below:

A-3

 

 

--------------------------------------------------------------------------------

 

(i)by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises; 

(ii)by the deduction of such amount from other compensation payable to
Participant;

(iii)with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by requesting
that the Company withhold a net number of shares of Common Stock issuable upon
the exercise of the Option having a then current Fair Market Value not exceeding
the amount necessary to satisfy the withholding obligation of the Company and
its Subsidiaries based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes (or such
other number of shares of Common Stock as would not result in adverse financial
accounting consequences for the Company);

(iv)with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by tendering to
the Company shares of Common Stock held for such period time as may be required
by the Administrator in order to avoid adverse accounting consequences and
having a then current Fair Market Value not exceeding the amount necessary to
satisfy the withholding obligation of the Company and its Subsidiaries based on
the minimum applicable statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes (or such other number of shares of
Common Stock as would not result in adverse financial accounting consequences
for the Company);

(v)with respect to any withholding taxes arising in connection with the exercise
of the Option, through the delivery of a notice that Participant has placed a
market sell order with a broker acceptable to the Company with respect to shares
of Common Stock then issuable to Participant pursuant to the Option, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company or the Subsidiary with respect to which the withholding
obligation arises in satisfaction of such withholding taxes; provided that
payment of such proceeds is then made to the Company or the applicable
Subsidiary at such time as may be required by the Administrator, but in any
event not later than the settlement of such sale; or

(vi)with the consent of the Administrator, in any combination of the foregoing.

(b)With respect to any withholding taxes arising in connection with the Option,
in the event Participant fails to provide timely payment of all sums required
pursuant to Section 3.4(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 3.4(a)(ii) or Section 3.4(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing shares of Common Stock
issuable with respect to the exercise of the Option to, or to cause any such
shares of Common Stock to be held in book-entry form by, Participant or his or
her legal representative unless and until Participant or his or her legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state, local and foreign taxes applicable with respect to the taxable
income of Participant resulting from the exercise of the Option or any other
taxable event related to the Option.

(c)In the event any tax withholding obligation arising in connection with the
Option will be satisfied under Section 3.4(a)(iii), then the Company may elect
to instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares from those
shares of Common Stock then issuable upon the exercise of the Option as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the tax withholding obligation and to remit the proceeds of such sale to
the Company or the Subsidiary with respect to which the withholding obligation
arises.  Participant’s acceptance of this Option constitutes Participant’s
instruction and authorization to the Company and such brokerage firm to complete
the transactions described in this Section 3.4(c), including the transactions
described in the previous sentence, as applicable.  The Company may refuse to
issue any shares of Common Stock to Participant until the foregoing tax
withholding obligations are satisfied; provided that no payment shall be delayed
under this Section 3.4(c) if such delay will result in a violation of Section
409A of the Code.

A-4

 

 

--------------------------------------------------------------------------------

 

(d)Participant is ultimately liable and responsible for all taxes owed in
connection with the Option, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the Option. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or exercise of the Option or the
subsequent sale of Common Stock.  The Company and the Subsidiaries do not commit
and are under no obligation to structure the Option to reduce or eliminate
Participant’s tax liability. 

Article IV.

EXERCISE OF OPTION

4.1Person Eligible to Exercise.  During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof.  After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 3.3 hereof, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

4.2Partial Exercise.  Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof; provided that, the Option may only be exercised for
whole shares of Common Stock.

4.3Manner of Exercise.  The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company), during
regular business hours, of all of the following prior to the time when the
Option or such portion thereof becomes unexercisable under Section 3.3 hereof.

(a)An exercise notice in a form specified by the Administrator, stating that the
Option or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Administrator;

(b)The receipt by the Company of full payment for the shares of Common Stock
with respect to which the Option or portion thereof is exercised, in such form
of consideration permitted under Section 4.4 hereof that is acceptable to the
Administrator;

(c)The payment of any applicable withholding tax in accordance with Section 3.4;

(d)Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with applicable law; and

(e)In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Participant, appropriate
proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Administrator shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4Method of Payment.  Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant:

(a)Cash or check;

(b)With the consent of the Administrator, surrender of shares of Common Stock
(including, without limitation, shares of Common Stock otherwise issuable upon
exercise of the Option) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair

A-5

 

 

--------------------------------------------------------------------------------

 

Market Value on the date of delivery equal to the aggregate exercise price of
the Option or exercised portion thereof; or 

(c)Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Common Stock then
issuable under the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of its withholding obligations; provided that payment of such
proceeds is then made to the Company upon settlement of such sale).

4.5Conditions to Delivery of Common Stock.  Subject to Section 12.4 of the Plan,
the shares of Common Stock deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued shares of Common Stock or issued
shares of Common Stock which have then been reacquired by the Company. Such
shares of Common Stock shall be fully paid and nonassessable.  The Company shall
not be required to issue or deliver any shares of Common Stock deliverable
hereunder or portion thereof prior to fulfillment of all of the following
conditions:

(a)The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;

(b)The completion of any registration or other qualification of such shares of
Common Stock under any state or federal law or under rulings or regulations of
the Securities and Exchange Commission or of any other governmental regulatory
body, which the Administrator shall, in its absolute discretion, deem necessary
or advisable;

(c)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d)The receipt by the Company of all payments in connection with such shares of
Common Stock, including payment of the exercise price, which may be in one or
more of the forms of consideration permitted under Section 4.4, and any
applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 3.4 hereof; and

(e)The lapse of such reasonable period of time following the vesting of any
Performance Stock Units as the Administrator may from time to time establish for
reasons of administrative convenience.

4.6Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of, a stockholder
of the Company, including, without limitation, voting rights and rights to
dividends, in respect of any shares of Common Stock purchasable upon the
exercise of any part of the Option unless and until such shares of Common Stock
shall have been issued by the Company and held of record by such holder (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
shares of Common Stock are issued, except as provided in Section 14.2 of the
Plan.

Article V.

other provisions

5.1Administration.  The Administrator shall have the power to interpret the
Plan, this Agreement and the Grant Notice and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules.  All actions taken and all interpretations and determinations made
by the Administrator in good faith shall be final and binding upon Participant,
the Company and all other interested persons.  No member of the Committee or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement, the Grant Notice or
the Option.

A-6

 

 

--------------------------------------------------------------------------------

 

5.2Option Not Transferable.  Subject to Section 4.1 hereof, the Option may not
be sold, pledged, assigned or transferred in any manner other than by will or
the laws of descent and distribution, unless and until the shares of Common
Stock underlying the Option have been issued, and all restrictions applicable to
such Shares have lapsed.  Neither the Option nor any interest or right therein
or part thereof shall be liable for the debts, contracts or engagements of
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.  

5.3Adjustments.  The Administrator may accelerate the vesting of all or a
portion of the Option in such circumstances as it, in its sole discretion, may
determine.  In addition, upon the occurrence of certain events relating to the
Common Stock contemplated by Article 14 of the Plan (including, without
limitation, an extraordinary cash dividend on such Common Stock) (and subject to
the terms of Section 3.1(b)), the Administrator shall make such adjustments the
Administrator deems appropriate in the number of shares of Common Stock subject
to the Option, the exercise price of the Option and the kind of securities that
may be issued upon exercise of the Option.   Participant acknowledges that the
Option is subject to amendment, modification and termination in certain events
as provided in this Agreement and Article 14 of the Plan (subject to the terms
of Section 3.1(b)).

5.4Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records.  By a notice given pursuant to this Section
5.4, either party may hereafter designate a different address for notices to be
given to that party.  Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

5.5Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.6Governing Law.   The laws of the Commonwealth of Massachusetts shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.7Conformity to Securities Laws.  Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all applicable laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission and state
securities laws and regulations.  Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations.  To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

5.8Amendments, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of Participant.

5.9Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth in Section 5.2, this Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
legatees, legal representatives, successors and assigns.

5.10Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section

A-7

 

 

--------------------------------------------------------------------------------

 

16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule.  To the
extent permitted by applicable law, this Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule. 

5.11Not a Contract of Service.  Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue to serve as an Employee, Director,
Consultant or other service provider of the Company or any of its Subsidiaries
or shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.

5.12Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
all exhibits hereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.

5.13Section 409A.  This Option is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”).  However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Option (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Option either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

5.14Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Option, and rights no
greater than the right to receive the Common Stock as a general unsecured
creditor with respect to Option, as and when exercised pursuant to the terms
hereof.

5.15Account Administration.  The Company may from time to time appoint a broker
to administer the awards under the Plan.  To the extent the Company appoints
such a broker, Participant agrees that he or she shall, upon request by the
Company, open an employee brokerage services account at such broker.  

5.16Counterparts.  The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

5.17Broker-Assisted Sales.  In the event of any broker-assisted sale of shares
of Common Stock in connection with the payment of withholding taxes as provided
in Section 3.4(a)(v) or Section 3.4(c) or the payment of the exercise price as
provided in Section 4.4(c): (a) any shares of Common Stock to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation or
exercise of the Option, as applicable, occurs or arises, or as soon thereafter
as practicable; (b) such shares of Common Stock may be sold as part of a block
trade with other participants in the Plan in which all participants receive an
average price; (c) Participant will be responsible for all broker’s fees and
other costs of sale, and Participant agrees to indemnify and hold the Company
harmless from any losses, costs, damages, or expenses relating to any such sale;
(d) to the extent the proceeds of such sale exceed the applicable tax
withholding obligation or exercise price, the Company agrees to pay such excess
in cash to Participant as soon as reasonably practicable; (e) Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the applicable tax withholding obligation or
exercise price; and (f) in the event the proceeds of such sale are insufficient
to satisfy the applicable tax withholding obligation, Participant agrees to pay
immediately upon demand to the

A-8

 

 

--------------------------------------------------------------------------------

 

Company or its Subsidiary with respect to which the withholding obligation
arises an amount in cash sufficient to satisfy any remaining portion of the
Company’s or the applicable Subsidiary’s withholding obligation. 

* * * *

 

A-9

 

 